DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 19 and 20 does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed limitation cite a 'computer readable medium'. None of the claims, specification or record disclose that the claimed 'computer readable medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer readable medium' can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace 'computer readable medium' with 'non-transitory computer readable medium' or clarify that the 'computer readable medium' is non-transitory either in the specification or on the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868).

Regarding claim 1 and 15 and 19,
 	Anderson teaches A device comprising:
 	A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors; (interpreted as The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present embodiments, see para [0069]
 	a first message queue configured to store first messages received from a first source; (interpreted as Control starts at block 602 in which a first server 110 of a storage controller 102 is configured to communicate with a host 104 via a first bus interface 114, see Anderson para [0052]. Also see first buffer of the first server para [0048]))
 	a second message queue configured to store second messages received from a second source; and (interpreted as Data is written (at block 604) from the host 104 via the first bus interface 114 to a cache 120 of the first server 110, see para [0052] Also see second buffer para [0048])
 a first queue manager coupled to the first message queue, wherein the first queue
 	manager is configured to:
 	based, at least in part, on detecting that a first message is added to the first message queue, (interpreted as Control starts at block 602 in which a first server 110 of a storage controller 102 is configured to communicate with a host 104 via a first bus interface 114, see Anderson para [0052]. Also see first buffer of the first server para [0048]))
	indicates that a second message matching the first message is stored in the second message queue, wherein the second queue manager is coupled to the second message queue. (interpreted as The data stored in the cache 120 of the first server 110 is periodically compared (at block 606) to the data stored in the non-volatile storage 126 of the second server 112. The comparing of the data is performed after a predetermined plurality of destages (e.g., every 10000 destage operations) from the cache 120 of the first server 110 or after passage of a predetermined amount of time (e.g., every 3 seconds), see para [0052]).
 	
 	However does not teach send a first request to a second queue manager, wherein the first request includes a first indication of the first message; and
 	based, at least in part, on receiving a first acknowledgement from the second queue manager and determining that the first acknowledgement
 	output a first match indicator indicating the first message.
 	
 	Mashima teaches send a first request to a second queue manager, wherein the first request includes a first indication of the first message; and (interpreted as The second storage controller 40 responds by sending the requested information to the first storage controller 20 (S5), see para [0075]).
 		based, at least in part, on receiving a first acknowledgement from the second queue manager and determining that the first acknowledgement(interpreted as The second storage controller 40 replies to the inquiry from the first storage controller 20 with the storage capacity of the storage devices 42 (S8) and returns an acknowledgement (S9), see Mishima para [0076])
 	It would have been obvious to one of ordinary skill in the art to combine the single controller for two buffers as taught by Anderson with the separate controllers for two buffers taught by Mashima since it would have been a simple modification providing expected results of providing separate controls for the buffer to handle different processes.
 	However they do not teach output a first match indicator indicating the first message.

 	Sarkis teaches output a first match indicator indicating the first message. (interpreted as The processor 102 may output the match indicator data 156 to another device, such as a display device or a remote device. In some implementations, the processor 102 may output the match indicator data 156 to the memory 104 for storage, see para [0035]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Anderson in view of Mashima with the match indicator taught by Sarkis since it would have been a obvious to send a match indication information to other systems for use.

Regarding claim 11,
 	Anderson in view of Mashima and Sarkis teach The device of claim 1, further comprising a data memory, wherein the first queue manager is configured such that detecting that the first message is added to the first message queue includes determining that the first indication is stored in the first message queue and that the first message is stored in the data memory. (interpreted as The dual server based storage controller attempts to maintain two copies of the data while the data is moving through the storage controller. The servers have two areas of their primary memory that are used for holding host computing system data: cache and non-volatile storage (NVS), see Anderson para [0005])

Regarding claim 16,
 	Anderson in view of Mashima and Sarkis teach The method of claim 15, further comprising:
receiving, at the first queue manager, a second request from the second queue
manager, wherein the second request includes a second indication of a third message added to the second message queue; and(interpreted as The second storage controller 40 responds by sending the requested information to the first storage controller 20 (S5), see Mashima para [0075]).
 	in response to detecting that a fourth message matching the third message is added
to the first message queue, sending a second acknowledgement from the first queue manager to the 
second queue manager. (interpreted as The second storage controller 40 replies to the inquiry from the first storage controller 20 with the storage capacity of the storage devices 42 (S8) and returns an acknowledgement (S9), see Mishima para [0076])
	It would have been obvious to one of ordinary skill in the art to combine the single controller for two buffers as taught by Anderson with the separate controllers for two buffers taught by Mashima since it would have been a simple modification providing expected results of providing separate controls for the buffer to handle different processes.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Wasson (Pub No 20120126850)

Regarding claim 2,
 	Anderson in view of Mashima and Sarkis teach The device of claim 1, however do not teach wherein the first message queue includes a first active port array, and wherein the second message queue includes a second active port array.
 	Wasson teaches wherein the first message queue includes a first active port array, and wherein the second message queue includes a second active port array. (interpreted as memory controller comprising: an input-output data port array comprising a plurality of input queues and a plurality of output queues, see para [0058])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis with the array for buffers taught by Wasson since it is known in the art to use arrays for organizing data in buffers.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Baxter (Pub No 20100134067)

Regarding claim 3,
 	Anderson in view of Mashima and Sarkis teach The device of claim 1, however does not teach wherein the first queue manager is configured to send the first request to the second queue manager further based on determining that no request has been received from the second queue manager that indicates a message matching the first message.
 	Baxter teaches wherein the first queue manager is configured to send the first request to the second queue manager further based on determining that no request has been received from the second queue manager that indicates a message matching the first message. (interpreted as At operation 4.2, the circuit sharing controller 305 transmits an acknowledgment message to the charging station 120 in response to receiving the electric current allocation request of operation 4.1. As described above, if the charging station 120 does not receive the acknowledgment message in response to the electric current allocation request within a timeout interval, it will resend the request message, see para [0054]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis with the retransmission taught by Baxter to resend data when there is no acknowledgement received in case there was a failure in the first transmission.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and El-essawy (Pub No 20120195355).

Regarding claim 4,
 	Anderson in view of Mashima and Sarkis teach The device of claim 1, wherein the second queue manager is configured to: subsequent to receiving the first request from the first queue manager, detect that
the second message is added to the second message queue; (interpreted as The second storage controller 40 responds by sending the requested information to the first storage controller 20 (S5). The information extracted by the inquiry command is stored in shared memory. By using this stored information, the CHA can omit steps S3 through S5, see Mashima para [0075]).
 	It would have been obvious to one of ordinary skill in the art to combine the single controller for two buffers as taught by Anderson with the separate controllers for two buffers taught by Mashima since it would have been a simple modification providing expected results of providing separate controls for the buffer to handle different processes.

 	However does not teach based, at least in part, on determining that a second indication of the second message matches the first indication, send the first acknowledgement to the first queue manager.
 	El-essawy teaches based, at least in part, on determining that a second indication of the second message matches the first indication, send the first acknowledgement to the first queue manager. (interpreted as If there is a match between the identifiers, the corresponding powered IT equipment 204a or 204b sends an acknowledgement message back to controller hub 220 and executes the command identified in the message, see para [0043]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis with the retransmission taught by Baxter to resend data when there is no acknowledgement received in case there was a failure in the first transmission.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Boddu (Pat No 8078763).

Regarding claim 12,
 	Anderson in view of Mashima and Sarkis teach The device of claim 11, however does not teach further comprising a first message manager configured to remove the first message by:
 	marking the first indication for deletion from the first message queue; and
 	marking the first message for deletion from the data memory.
 	Boddu teaches further comprising a first message manager configured to remove the first message by:
 	marking the first indication for deletion from the first message queue; and
 	marking the first message for deletion from the data memory (interpreted as drop engine 520 may mark the packet for dropping (act 1450). This may result in the removal of the associated packet information from the queue by drop engine 520 or by the queue itself col 14, line 17-22).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis with the marking of data to be dropped taught by Boddu to clear resources when data is not needed anymore.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Gostev (Pat No 8761181) and Xiang (Pub No 20160277152).

Regarding claim 13,
 	Anderson in view of Mashima and Sarkis teach The device of claim 1, however does not teach further comprising a first data table, wherein the first queue manager is further configured to:
 	based, at least in part, on detecting that the first message is added to the first message queue and the first data table does not include any entry including an indication that matches the first indication, add the first indication to an indication field of a first entry of the first data table; and
 	concurrently with sending the first request, update a request sent field of the first entry to indicate that the first request has been sent.

 	Gostev teaches further comprising a first data table, wherein the first queue manager is further configured to:
 	based, at least in part, on detecting that the first message is added to the first message queue and the first data table does not include any entry including an indication that matches the first indication, add the first indication to an indication field of a first entry of the first data table; and
(interpreted as For example, when a new packet is received, an entry in the table may be created. The source MAC address and the packet ID (PID) may be extracted from the packet and populated in a record of the table. The sequence field may be initialized to an initial value of all ones or zeros. Each bit in the sequence field of the table may be used to track a packet with an ID or sequence related to the start ID of the record, Gostev col 6 line 14-18).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis to use tables as taught by Gostev for managing information for ingress data and egress data.

 	However does not teach concurrently with sending the first request, update a request sent field of the first entry to indicate that the first request has been sent.

 	Xiang teaches concurrently with sending the first request, update a request sent field of the first entry to indicate that the first request has been sent.(interpreted as When a retransmission is sent for a given message, the agent 105 may further set a flag associated with the corresponding message stub to indicate that the request has been sent, and update a pointer to point to the next message stub for which a retransmission request is to be sent, see Xiang para [0016]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis to use flag indicators as taught by Xiang for managing information for ingress data and egress data.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Gostev (Pat No 8761181) and Xiang (Pub No 20160277152) and Kumar (Pub No 20200389824). 

Regarding claim 14,
 	Anderson in view of Mashima, Sarkis, Gostev, and Xiang teach The device of claim 13, however does not teach wherein the first queue manager is further configured to, in response to receiving the first acknowledgement, update an acknowledgement received field of the first entry to indicate that the first acknowledgement has been received.
 	Kumar teaches wherein the first queue manager is further configured to, in response to receiving the first acknowledgement, update an acknowledgement received field of the first entry to indicate that the first acknowledgement has been received (interpreted as The RLC_LTE 409 may further inform the MAC_LTE 410 about the received DL data information. At this point, the MAC_LTE 410 may update “ACK received flag from other RAT” to TRUE, see para [0044])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis to use flag indicators as taught by Kumar for managing information for ingress data and egress data.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No 20190073284) further in view of Mashima (Pub No 20060143422) and Sarkis (Pub No 20180129868) and Mehta (Pat No 10342024). 

Regarding claim 18,
 	Anderson in view of Mashima and Sarkis teach The method of claim 16, however does not teach further comprising:
in response to receiving a second match indicator output request at the first queue manager from the second queue manager, outputting a second match indicator indicating the fourth message; and
subsequent to outputting the second match indicator, sending a second match indicator output acknowledgement from the first queue manager to the second queue manager.
	Mehta teaches in response to receiving a second match indicator output request at the first queue manager from the second queue manager, outputting a second match indicator indicating the fourth message; and subsequent to outputting the second match indicator, sending a second match indicator output acknowledgement from the first queue manager to the second queue manager. (interpreted as Thus, data packets destined for the relay node from the donor base station may be buffered by the donor base station for a period of time exceeding the buffer timeout period, and such data packets may be dropped by the donor base station due to the buffer timeout process as discussed above, see Mehta col 7 line 45-48).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Anderson in view of Mashima and Sarkis to use flag indicators as taught by Kumar for managing information for ingress data and egress data.

Allowable Subject Matter
Claim 5-10, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	Regarding claim 5 and 6 and 17, 
 	The prior art of record teaches using match indicators but does not send match indicators to a second manager in response to receiving the acknowledgement. The prior art does not teach the limitations of claim 5 and 17 “send a match indicator output request to the second queue manager; and receive a match indicator output acknowledgement from the second queue manager, wherein the first match indicator is output responsive to receiving the match indicator output acknowledgement”

 Regarding claim 7, 8, 9, 10 and 20,
 	The prior art of record teaches using match indicators but does not send match indicators to a second manager in response to receiving the acknowledgement. The prior art does not teach the limitations of claim 7 and 20 “in response to receiving the first match indicator from the first queue manager, send the first match indicator to a second message manager; and in response to determining that a second match indicator received from the second message manager matches the first match indicator, remove the first message from the first message queue and output the first message, wherein the second message manager is coupled to the second queue manager.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461